    Case 1:18-cv-10225-MLW Document 204-1 Filed 01/10/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

                                    )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,          )
                                    )
                                    )
                                               No. 1:18-cv-10225-MLW
            Plaintiffs-Petitioners, )
                                    )
      v.                            )
                                    )
KIRSTJEN M. NIELSEN, et al.,        )
                                    )
            Defendants-Respondents. )
                                    )
                                    )
                                    )


                              [PROPOSED] ORDER

        Having considered Respondents’ motion for a stay in light of the lapse in

appropriations, the Court GRANTS Respondents’ motion. Respondents shall inform the

court when Department of Justice attorneys are permitted to resume their usual civil

litigation functions.

        IT IS SO ORDERED.



DATED: _____________________                     ______________________
                                                 Hon. Mark L. Wolf
                                                 United States District Judge
